As filed with the Securities and Exchange Commission on September 27, 2007 Registration No. 333-144677 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2/A Amendment No. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 COIL TUBING TECHNOLOGY HOLDINGS, INC. (Name of small business issuer in its charter) NEVADA 1382 76-0625217 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 19511 Wied Rd. Suite E Spring, Texas 77388 281-651-0200 (Address and telephone number of principal executive offices and principal place of business or intended principal place of business) Jerry Swinford, Chief Executive Officer 19511 Wied Rd. Suite E Spring, Texas 77388 281-651-0200 (Name, address and telephone number of agent for service) Copies to: David M. Loev John S. Gillies The Loev Law Firm, PC The Loev Law Firm, PC 6300 West Loop South, Suite 280 & 6300 West Loop South, Suite 280 Bellaire, Texas 77401 Bellaire, Texas 77401 Phone: (713) 524-4110 Phone: (713) 524-4110 Fax: (713) 524-4122 Fax: (713) 456-7908 Approximate date of proposed sale to the public: as soon as practicable after the effective date of this Registration Statement. If any of the Securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. ( ) If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of earlier effective registration statement for the same offering. ( ) If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ( ) If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ( ) If delivery of the Prospectus is expected to be made pursuant to Rule 434, check the following box. ( ). CALCULATION OF REGISTRATION FEE Title of Each Amount Being Proposed Maximum Proposed Maximum Amount of Class of Securities Being Price Per Share(1) Aggregate Price(1) Registration To be Registered Registered Fee Common Stock 20,000,000 $0.10 $200,000 $61.40 Total 20,000,000 $0.10 $200,000 $61.40 (1) The shares included herein are being distributed to the stockholders of Coil Tubing Technology, Inc., a Nevada corporation. No consideration will be received by Coil Tubing Technology, Inc. in consideration of such distribution. The offering price is the stated, fixed price of $0.10 per share until the securities are quoted on the OTC Bulletin Board for the purpose of calculating the registration fee pursuant to Rule 457. This amount is only for purposes of determining the registration fee, the actual value of the securities will be based upon fluctuating market prices once the securities are quoted on the OTC Bulletin Board. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the SEC, acting pursuant to said Section 8(a), may determine. PROSPECTUS COIL TUBING TECHNOLOGY HOLDINGS, INC. DISTRIBUTION OF 20,000, We are furnishing this Prospectus to the shareholders of Coil Tubing Technology, Inc., a Nevada corporation (“Coil Tubing”). Shareholders of Coil Tubing will receive one (1) share of Coil Tubing Technology Holdings, Inc. (the “Company,” “we,” and “us”) for every shares of Coil Tubing which they own on , 2007, the record date of the distribution (the “Record Date” and the “Distribution”). Any fractional shares left as a result of the Distribution will be rounded up to the nearest whole share. The Distribution is expected to be effected as soon as practicable after the date the registration statement, of which this Prospectus is a part, is declared effective. Certificates representing the shares of Company common stock will be mailed to the Coil Tubing stockholders on that date or as soon thereafter as practicable. No fractional shares of Company common stock will be issued. We are bearing all costs incurred in connection with this Distribution. Before this offering, there has been no public market for our common stock and our common stock is not listed on any stock exchange or on the over-the-counter market. This Distribution of our common shares is the first public Distribution of our shares. It is our intention to seek a market maker to publish quotations for our shares on the OTC Electronic Bulletin Board; however, we have no agreement or understanding with any potential market maker. Accordingly, we can provide no assurance to you that a public market for our shares will develop and if so, what the market price of our shares may be.The shares registered in the Distribution will be sold at $0.10 per share until our shares are quoted on the OTC Bulletin Board, if ever, and thereafter at prevailing market prices or privately negotiated prices. SHARES OF COIL TUBING TECHNOLOGY HOLDINGS, INC. INVOLVE A HIGH DEGREE OF RISK. WE URGE YOU TO READ THE "RISK FACTORS" SECTION BEGINNING ON , ALONG WITH THE REST OF THIS PROSPECTUS RELATING TO RISKS ASSOCIATED WITH THE SECURITIES REGISTERED HEREIN. NEITHER THE SEC NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE DATE OF THIS PROSPECTUS IS, 2007 TABLE OF CONTENTS Prospectus Summary 7 Summary Financial Data 10 Questions and Answers Concerning the Stock Distribution Risk Factors 12 The Spin-Off 22 Use of Proceeds 27 Dividend Policy 27 Legal Proceedings 27 Directors, Executive Officers, Promoters and Control Persons 28 Security Ownership of Certain Beneficial Owners and Management 31 Interest of Named Experts and Counsel 34 Indemnification of Directors and Officers 34 Description of Business 35 Management’s Discussion and Analysis of Financial Condition and Results of Operations 44 Description of Property 47 Certain Relationships and Related Transactions 47 Executive Compensation 49 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 53 Descriptions of Capital Stock 53 Shares Available for Future Sale 55 Determination of Price 56 Market for Common Equity and Related Stockholder Matters 56 Additional Information 56 Legal Matters 56 Financial Statements F-1 Dealer Prospectus Delivery Obligation 57 Part II 58 PART I INFORMATION REQUIRED IN PROSPECTUS Coil Tubing Technology Holdings, Inc. was formed as a Texas corporation (the “Company,” “we,” and “us”) on July 2, 1999. On March 20, 2005, our then sole shareholder, Jerry Swinford, who is currently our sole officer and Director, entered into a Definitive Acquisition Purchase Agreement (the “Purchase Agreement”) with Grifco International, Inc. [GFCI.PK] (“Grifco”), pursuant to which he sold 100% of our outstanding common stock, 51,000 shares of common stock, to Grifco for an aggregate price of $510,000, payable as $50,000 in cash and $460,000 worth of Grifco common stock, of which $200,000 in stock was paid to settle an $800,000 debt owed by us to a third party. In November 2005, Coil Tubing Technology, Inc., our parent (then named IPMC Holdings Corp. “Coil Tubing”), we and Grifco entered into an Agreement For Exchange of Common Stock (the “Exchange Agreement”), whereby Coil Tubing agreed to exchange75,000,000 newly issued shares of its common stock for 100% of our outstanding shares. As a result of the Exchange Agreement, we became a wholly owned subsidiary of Coil Tubing. In May 2007, our majority shareholder, Coil Tubing, which is currently a delinquent filer with the Commission, determined it was in our best interest to redomicile from the State of Texas to the State of Nevada, and on May 24, 2007, we entered into a Plan of Conversion and filed Articles of Conversion with the Secretary of State of Texas and Nevada, shortly thereafter, to affect a conversion to a Nevada corporation (the “Conversion”). Concurrently with the Conversion, we increased our authorized shares of common stock to 500,000,000 shares, $0.001 par value per share, and authorized 10,000,000 shares of blank check preferred stock, $0.001 par value per share. On June 19, 2007, our Board of Directors, and majority shareholder, Coil Tubing, approved a 392.1568627 for one forward stock split of our issued and outstanding stock, for all shareholders of record as of June 19, 2007 (the “Forward Split”). As a result, our issued and outstanding shares increased from 51,000 prior to the forward stock split to 20,000,000 shares subsequent to the forward stock split. The effects of the Conversion and Forward Split have been reflected throughout this Prospectus. On June 19, 2007, subsequent to the Forward Split, we issued 1,000,000 shares of our Series A Preferred Stock to Jerry Swinford, our sole officer and Director.The Series A Preferred Stock has the right to vote, in aggregate, on all shareholder matters equal to 51% of the total vote.The Series A Preferred Stock will be entitled to this 51% voting right no matter how many shares of common stock or other voting stock of the Company are issued or outstanding in the future. Additionally, in July 2007, subsequent to the Forward Split and the issuance of the Series A Preferred Stock to Mr. Swinford, we issued Mr. Swinford 1,000,000 shares of common stock upon the execution of his employment agreement (described in greater detail below). We are a coil tubing company which manufactures approximately 75% of our tools, outsources the manufacture of approximately 20% of our tools, and purchases 5% of our tools off the shelf, and then subsequently rents such specialized coil tubing technology tools to various third parties throughout North America for use in specialized coil tubing applications. Coiled tubing technology refers to using a long, thin, continuous string of hollow pipe that is mounted on a truck to work-over oil and gas wells. Crews lower this tubing into the well under the careful control of an operator and once in place this pipe allows the usage of specialized tools, and the pumping of fluids such as nitrogen into the well. The tool string at the bottom of the coil is often called the bottom hole assembly (“BHA”). The BHA can range from something as simple as a jetting nozzle, for jobs involving pumping chemicals or cement through the coil, to a larger string of logging tools, depending on the operations. Coiled tubing is used for a wide range of oil field services, including but not limited to drilling, logging, cleanouts, fracturing, cementing, fishing, completion and production. The tool which generates the majority of our revenue is currently the “Rotating Tool,” which provides rotation to assist in connecting to a fish, to fish debris out of a well bore. Coil Tubing, our parent company, has decided to distribute 20,000,000 shares consisting of our securities, as a stock dividend (the “Distribution”) to Coil Tubing shareholders of record as of , 2007 (the “Record Date”). This Distribution will constitute our initial public offering. The Distribution is expected to be effected as soon as practicable after the date the registration statement, of which this Prospectus is a part, is declared effective. In connection with the Distribution, Coil Tubing will distribute share of our common stock for each share of Coil Tubing common stock that you own on the Record Date. Certificates representing the shares of Company common stock will be mailed to the Coil Tubing stockholders on that date or as soon thereafter as practical. No fractional shares of Company common stock will be issued. You will not be charged or assessed for the shares and neither we nor Coil Tubing will receive any proceeds from the Distribution of the shares. 5 If you reside in a state in which the state securities laws do not permit a readily available exemption for the Distribution of the shares, Coil Tubing reserves the right to issue cash in lieu of shares, at a price of $0.01 per share. Neither the Nasdaq Stock Market nor any national securities exchange lists the Company’s common stock. Prior to this offer, there has been no public market for the Company’s common stock. There can be no assurance that a market for such securities will develop. We have not applied to register the shares in any state. An exemption from registration will be relied upon in the states where the shares are distributed and may only be traded in such jurisdictions after compliance with applicable securities laws. There can be no assurances that the shares will be eligible for sale or resale in such jurisdictions. We may apply to register the shares in several states for secondary trading; however we are under no requirement to do so. Rather, we retain the option and anticipate that we will pay the dividend in cash rather than in shares to holders of Coil Tubing common stock that reside in states which do not provide for an exemption from state registration for this offering. We currently have two wholly owned Texas subsidiaries, Precision Machining Resources, Inc. (“PMR”) and Coil Tubing Technology, Inc. The majority of our tool rental and tool production operations are run through Coil Tubing Technology, Inc. (“CTT”). PMR owns the manufacturing equipment used to produce tools used in the work-over segment of the Company’s rental business, which generally require smaller tools than other coil tubing operations.PMR also stocks coil tubing tool parts which it sells directly to other service companies, making PMR a supply and sales arm for non-proprietary tools and equipment of the Company. Unless this Registration Statement states otherwise, the discussion of our operations and our financial statements, and the use of the terms “we,” “us,” “our” and similar language, included herein include the operations of both of our wholly owned subsidiaries, PMR and CTT. The following summary is qualified in its entirety by the detailed information appearing elsewhere in this Prospectus. The securities offered hereby are speculative and involve a high degree of risk. See "Risk Factors." 6 PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this Prospectus. To understand this offering fully, you should read the entire Prospectus carefully. We specialize in the design and production of proprietary tools for the coil tubing industry. We concentrate on four categories of coil tubing applications: tubing fishing, tubing work over, pipeline clean out, and coil tubing drilling, which categories of applications are described in greater detail below under “Business Operations.” We have a website at www.coiltubingtechnology.com, which includes information we do not wish to be incorporated by reference into this Prospectus.The website is currently off line while it is updated to include the latest information about our products and services and we anticipate such website to be back online by the end of September 2007. 7 KEY FACTS ABOUT OUR COMPANY AND THIS PROSPECTUS Common Stock Distributed: 20,000,000 shares Common Stock Outstanding Before The Distribution: 21,000,000 shares Common Stock Outstanding After The Distribution: 21,000,000 shares Distributing Company Coil Tubing Technology, Inc., a Nevada corporation (“Coil Tubing”). Distributed Company Coil Tubing Technology Holdings, Inc. (the “Company,” “we,” and “us”). Shares to be distributed: Coil Tubing will distribute to its stockholders an aggregate of 20,000,000 shares of our common stock, based on approximately Coil Tubing shares outstanding on the record date, , 2007 (the “Record Date” and the “Shares”). The Shares will constitute 95.2% of our outstanding shares after the Distribution. Immediately following the Distribution, Coil Tubing will not own any of our shares and we will be an independent company.The remaining 4.8% of our common stock which will not be distributed to shareholders of Coil Tubing are held by our Chief Executive Officer and Director, Jerry Swinford.Mr. Swinford also holds 1,000,000 shares of our Series A Preferred Stock, which gives him the right to vote 51% of the vote on any shareholder matter, and as such, Mr. Swinford currently controls and will continue to control after the Distribution, approximately 53.3% of our voting stock. Record Date: The Record Date for the Distribution is , 2007, if you own shares of common stock of Coil Tubing on the Record Date, you will receive one share of our common stock for every shares of Coil Tubing that you hold as of the Record Date. Offering Price For purposes of calculating theregistration fee for the common stock included in this Prospectus,we have used an estimated price of $0.10 per share.This is an arbitrary price and we can offer no assurances that the $0.10 pricebearsanyrelationtothe valueof thesharesas of thedateof this Prospectus. Distribution Date: We currently anticipate that the Distribution will occur as soon as practicable after the date the registration statement, of which this Prospectus is a part, is declared effective. Distribution On the Distribution Date, the Distribution agent identified below will begin distributing certificates representing our common stock to Coil Tubing stockholders as of the Record Date. You will not be required to make any payment or take any other action to receive your shares of our common stock. The distributed shares of our common stock will be freely transferable unless you are one of our affiliates or an affiliate of Coil Tubing. Distribution Ratio: The distribution ratio of the Distribution will be on a for basis, i.e., each shareholder of Coil Tubing as of the Record Date will receive one share of our common stock for every shares of Coil Tubing that they hold on the Record Date. 8 Distribution agent Interwest Transfer Company, Inc. 1981 East Murray Holladay Road, Suite 100 P.O. Box 17136 Salt Lake City, Utah 84117 Phone: (801)272-9294 Fax: (801)277-3147 Transfer Agent and Registrar for our Shares: Interwest Transfer Company, Inc. 1981 East Murray Holladay Road, Suite 100 P.O. Box 17136 Salt Lake City, Utah 84117 Phone: (801)272-9294 Fax: (801)277-3147 Offering Price: The offering price of the shares has been arbitrarily determined by us based on estimates of the price that purchasers of speculative securities, such as the shares, will be willing to pay considering the nature and capital structure of our Company, the experience of our officers and Directors and the market conditions for the sale of equity securities in similar companies. The offering price of the shares bears no relationship to the assets, earnings or book value of us, or any other objective standard of value. We believe that no shares registered in the Distribution will be sold prior to us becoming a publicly traded company, at which time such shares will be sold based on the market price of such shares. No Market: No assurance is provided that a market will be created for our securities in the future, or at all. If in the future a market does exist for our securities, it is likely to be highly illiquid and sporadic. Address: 19511 Wied Rd, Suite E Spring, Texas 77388 Telephone Number: 281-651-0200 9 SUMMARY FINANCIAL DATA You should read the summary financial information presented below for the periods ended December 31, 2006 and 2005 and for the six month period ended June 30, 2007 and 2006. We derived the summary financial information from our audited financial statements for the years ended December 31, 2006 and 2005 and our unaudited financial statements for the periods ended June 30, 2007 and 2006, appearing elsewhere in this Prospectus. You should read this summary financial information in conjunction with our plan of operation, financial statements and related notes to the financial statements, each appearing elsewhere in this Prospectus. CONSOLIDATED BALANCE SHEET ASSETS June 30, 2007 December 31, 2006 Current Assets Cash $ 208,410 $ 154 Accounts receivable, net of allowance for doubtful accounts of $2,532 63,127 58,806 Total current assets 271,537 58,960 Rental tools, net of accumulated depreciation of $271,826 and $220,823 282,423 222,175 Machinery and equipment, net of accumulated depreciation of $179,604 and $155,983, respectively 87,515 106,383 Total Assets $ 641,475 $ 387,518 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ 1,052 $ 6,118 Loan payable officer - 2,800 Total current liabilities 1,052 8,918 Stockholders' Equity Preferred Stock, $.001 par value; 10,000,000 shares authorized; 1,000,000 shares and 0 shares issued and outstanding, respectively 1,000 - Common stock at $0.001 par value; 500,000,000 shares authorized 20,000,000 shares issued and outstanding 20,000 20,000 Additional paid-in capital 1,339,730 1,014,030 Accumulated deficit (720,307 ) (655,430 ) Total Stockholders' Equity 640,423 378,600 Total Liabilities and Stockholders' Equity $ 641,475 $ 387,518 10 CONSOLIDATED STATEMENTS OF OPERATIONS Six Months Ended June 30, 2007 Six Months EndedJune 30, 2006 Year ended December 31, 2006 Year ended December 31, 2005 Sales $ 336,198 $ 115,561 $ 235,822 $ 122,935 Sales to parent - - - 85,050 336,198 115,561 235,822 207,985 Cost of sales 122,083 98,601 151,852 116,879 Gross profit 214,115 16,960 83,970 91,106 Operating expenses General and administrative 277,850 274,874 504,095 189,064 Depreciation 1,142 64,974 123,064 94,774 Total operating expenses 278,992 339,848 627,159 283,838 Operating loss (64,877 ) (322,888 ) (543,189 ) (192,732 ) Other income (expense) Gain on forgiveness of debt - - - 664,527 Rental income - - - 8,218 Interest expense - - (100 ) (8,109 ) Total other income (expense) - - (100 ) 664,636 Net income (loss) $ (63,877 ) $ (322,888 ) $ (543,289 ) $ 471,904 11 RISK FACTORS The securities offered herein are highly speculative and should only be purchased by persons who can afford to lose their entire investment in Coil Tubing Technology Holdings, Inc. You should carefully consider the following risk factors and other information in this Prospectus. If any of the following risks actually occur, our business and financial results could be negatively affected to a significant extent. The Company’s business is subject to many risk factors; including the following (references to “our,” “we,” “us” and words of similar meaning in these Risk Factors refer to the Company): WE REQUIRE ADDITIONAL FINANCING TO IMPLEMENT OUR BUSINESS PLAN AND CONTINUE DEVELOPING AND MARKETING OUR ENVIRONMENTAL COMPLIANCE SYSTEMS We have generated only limited revenues since our incorporation in July 1999. We currently believe that we will be able to continue our business operations for approximately the next three to six months if no additional funding is raised. We will require approximately $600,000 of additional financing to implement our business plan for the next twelve (12) months. We plan to raise additional funds in the future through sales of debt and/or equity securities. If we are unable to raise additional financing in the future, we will be forced to abandon or curtail our business plan, which would cause the value of our securities, if any, to decrease in value and/or become worthless. OUR AUDITORS HAVE EXPRESSED AN OPINION THAT THERE IS SUBSTANTIAL DOUBT ABOUT OUR ABILITY TO CONTINUE AS A GOING CONCERN. Our auditors have expressed an opinion that there is substantial doubt about our ability to continue as a going concern primarily because we had a net loss of $543,289 and cash used in operations of $406,537, for the year ended December 31, 2006, respectively. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. The financial statements do not include any adjustments that might result from our inability to continue as a going concern. If we are unable to continue as a going concern, our securities will become worthless. WE MAY HAVE DIFFICULTY OBTAINING FUTURE FUNDING SOURCES, IF NEEDED, AND WE MAY HAVE TO ACCEPT TERMS THAT WOULD ADVERSELY AFFECT SHAREHOLDERS We will need to raise funds from additional financing. We have no commitments for any financing and any financing commitments may result in dilution to our existing stockholders. We may have difficulty obtaining additional funding, and we may have to accept terms that would adversely affect our stockholders. For example, the terms of any future financings may impose restrictions on our right to declare dividends or on the manner in which we conduct our business. Additionally, we may raise funding by issuing convertible notes, which if converted into shares of our common stock would dilute our then shareholders interests. Lending institutions or private investors may impose restrictions on a future decision by us to make capital expenditures, acquisitions or significant asset sales. If we are unable to raise additional funds, we may be forced to curtail or even abandon our business plan. 12 WE LACK A SIGNIFICANT OPERATING HISTORY FOCUSING ON OUR CURRENT BUSINESS STRATEGY WHICH YOU CAN USE TO EVALUATE US, MAKING SHARE OWNERSHIP IN OUR COMPANY RISKY Our Company lacks a long standing operating history focusing on our current business strategy which investors can use to evaluate our Company’s previous earnings. Therefore, ownership in our Company is risky because we have no significant business history and it is hard to predict what the outcome of our business operations will be in the future. WE HAVE ESTABLISHED PREFERRED STOCK WHICH CAN BE DESIGNATED BY THE COMPANY'S BOARD OF DIRECTORS WITHOUT SHAREHOLDER APPROVAL AND THE BOARD ESTABLISHED SERIES A PREFERRED STOCK, WHICH GIVES THE HOLDERS MAJORITY VOTING POWER OVER THE COMPANY. The Company has 10,000,000 shares of preferred stock authorized. The shares of preferred stock of the Company may be issued from time to time in one or more series, each of which shall have a distinctive designation or title as shall be determined by the Board of Directors of the Company ("Board of Directors") prior to the issuance of any shares thereof. The preferred stock shall have such voting powers, full or limited, or no voting powers, and such preferences and relative, participating, optional or other special rights and such qualifications, limitations or restrictions thereof as adopted by the Board of Directors. On June 19, 2007, the Company's Board of Directors approved the issuance of 1,000,000 shares of Series A Preferred Stock to our Chief Executive Officer and sole Director, Jerry Swinford. The 1,000,000 shares of Series A Preferred Stock have the right, voting in aggregate, to vote on all shareholder matters equal to fifty-one percent (51%) of the total vote. For example, if there are 10,000,000 shares of the Company's common stock issued and outstanding at the time of a shareholder vote, the holders of Series A Preferred Stock, voting separately as a class, will have the right to vote an aggregate of 10,400,000 shares, out of a total number of 20,400,000 shares voting. Because the Board of Directors is able to designate the powers and preferences of the preferred stock without the vote of a majority of the Company's shareholders, shareholders of the Company will have no control over what designations and preferences the Company's preferred stock will have. The holders of the shares of Series A Preferred Stock will exercise voting control over the Company. As a result of this, the Company's shareholders will have no control over the designations and preferences of the preferred stock and as a result the operations of the Company. JERRY SWINFORD, OUR CHIEF EXECUTIVE OFFICER AND SOLE DIRECTOR CAN VOTE A MAJORITY OF OUR COMMON STOCK AND CAN EXERCISE CONTROL OVER CORPORATE DECISIONS. Jerry Swinford, our Chief Executive Officer and sole Director holds 1,000,000 shares of our common stock and 1,000,000 shares of our Series A Preferred Stock, which preferred stock gives him the right to vote in aggregate, 51% of our outstanding shares of common stock on all shareholder votes. Accordingly, Mr. Swinford will exercise control in determining the outcome of all corporate transactions or other matters, including the election of directors, mergers, consolidations, the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control. The interests of Mr. Swinford may differ from the interests of the other stockholders and thus result in corporate decisions that are adverse to other shareholders. WE RELY ON OUR SOLE OFFICER AND DIRECTOR, JERRY SWINFORD, AND IF HE WERE TO LEAVE OUR COMPANY OUR BUSINESS PLAN COULD BE ADVERSELY EFFECTED We rely on Jerry Swinford, our Chief Executive Officer and President for the success of our Company. Mr. Swinford has an employment agreement with us, effective from July 2007 until December 31, 2008, which employment agreement provides options for two additional years (which is described in greater detail below). The Company also holds a $650,000 life insurance policy on Mr. Swinford. Mr. Swinford’s experience and input creates the foundation for our business and he is responsible for the direction and control over the Company’s development activities. Moving forward, should he be lost for any reason, the Company will incur costs associated with recruiting a replacement and any potential delays in operations which this may cause. If we are unable to replace Mr. Swinford with another individual suitably trained in coil tubing technology we may be forced to scale back or curtail our business plan. As a result, if we were to lose the services of Mr. Swinford for any reason, your securities in our Company could become devalued. MR. SWINFORD WILL RETAIN THE RIGHTS TO AND OWNERSHIP OF ANY INVENTIONS HE MAY DISCOVER, ORIGINATE OR INVENT, EITHER ALONE OR WITH OTHERS PURSUANT TO HIS EMPLOYMENT AGREEMENT. Pursuant to Mr. Swinford’s Employment Agreement with us, as amended, whereby he serves as our Chief Executive Officer, Mr. Swinford will retain the rights and ownership of any discoveries, inventions, improvements, designs and innovations relating to the business of the Company (the “Inventions”), whether or not patentable, copyrightable or reduced to writing that he may discover, invent or originate during the term of the Employment Agreement.While Mr. Swinford has also agreed pursuant to a Waiver of Royalties agreement to waive any royalties that he may be due for such Inventions during the term of his employment, if Mr.
